COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00169-CV


Betty Lou Bradshaw                         §    From the 355th District Court


v.


R.J. Sikes, Roger Sikes, Kathy             §    of Hood County (C2010739)
Sikes, Greg Louvier, Pam Louvier,
Christy Rome, Dacota Investment
Holdings, L.L.P., a/k/a Dacota
Investment Holdings, L.P., Colorado
State Bank & Trust as Custodian of         §    March 14, 2013
the R.J. Sikes IRA Account, R. Crist
Vial, IRA Plus Southwest, LLC as
Custodian of the R. Crist Vial Roth
IRA Account, and Range Texas
Production, L.L.C.                         §    Opinion by Justice McCoy

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.

       It is further ordered that appellant Betty Lou Bradshaw shall pay all costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS
By_________________________________
  Justice Bob McCoy




   2
                      COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00169-CV

BETTY LOU BRADSHAW                                 APPELLANT

                                     V.

R.J. SIKES, ROGER SIKES, KATHY                     APPELLEES
SIKES, GREG LOUVIER, PAM
LOUVIER, CHRISTY ROME,
DACOTA INVESTMENT HOLDINGS,
L.L.P. A/K/A DACOTA INVESTMENT
HOLDINGS, L.P., COLORADO
STATE BANK & TRUST AS
CUSTODIAN OF THE R.J. SIKES IRA
ACCOUNT, R. CRIST VIAL, IRA
PLUS SOUTHWEST, LLC AS
CUSTODIAN OF THE R. CRIST VIAL
ROTH IRA ACCOUNT, AND RANGE
TEXAS PRODUCTION, L.L.C.


                                 ------------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                 ------------

                     MEMORANDUM OPINION1
                                 ------------


     1
     See Tex. R. App. P. 47.4.
                                   I. Introduction

      In three issues in this interpleader-based appeal, Appellant Betty Lou

Bradshaw appeals the trial court’s orders granting summary judgment for, and

distributing the interpleaded proceeds to, Appellees R.J. Sikes, Roger Sikes, Kathy

Sikes, Greg Louvier, Pam Louvier, Christy Rome, Dacota Investment Holdings,

L.L.P. a/k/a Dacota Investment Holdings, L.P., Colorado State Bank & Trust as

custodian of the R.J. Sikes IRA account, R. Crist Vial, IRA Plus Southwest, LLC, as

custodian of the R. Crist Vial Roth IRA account, and Range Texas Production,

L.L.C., (collectively, the Interpleader Appellees), after denying her motion to dismiss

for lack of jurisdiction and to abate pending the resolution of her appeal in cause

number 02-10-00369-CV. We affirm.

                     II. Factual and Procedural Background

A. Prior Appeals

      The background of this litigation is set out in Range Resources Corp. v.

Bradshaw (Bradshaw I), 266 S.W.3d 490, 491–92 (Tex. App.—Fort Worth 2008, pet.

denied) (op. on reh’g), and Bradshaw v. Steadfast Financial, L.L.C. (Bradshaw II),

No. 02-10-00369-CV, 2013 WL 530969, at *1–2 (Tex. App.—Fort Worth Feb. 14,

2013, no pet. h.).

      In short, after acquiring the executive right over property in which Bradshaw

owned a nonparticipating royalty interest (NPRI), Steadfast Financial L.L.C. leased




                                          4
the property to Range Production I, L.P.2 for a 1/8 royalty. Bradshaw I, 266 S.W.3d

at 491–92. Bradshaw sued, alleging that Steadfast had conspired with Range for a

1/8 royalty in the lease and an excessive leasing bonus instead of a 1/4 royalty in

the lease, thereby breaching its fiduciary duty to her. Id. Bradshaw sued Steadfast,

Range, and several of the Interpleader Appellees—who we referred to as the

Royalty Holders in Bradshaw II3—among others, seeking the difference between the

royalty she actually received and the royalty she would have received had no

alleged breach occurred. Id.; see also Bradshaw II, 2013 WL 530969, at *2, 26.

      Steadfast and some of the Royalty Holders filed a counterclaim at the outset

of Bradshaw’s lawsuit, asking for a declaratory judgment to define Bradshaw’s NPRI

under the applicable deeds as a “fractional royalty” and to construe the terms of the

lease to find that Steadfast did not owe, and had not breached, a duty to Bradshaw.

They also asked the trial court to declare that oil and gas production from the

property “be distributed by the oil and gas lessee to each such party in accordance

with the interest conveyed to them by Steadfast Financial LLC.”

      The parties filed competing motions for summary judgment on how to define

Bradshaw’s NPRI. Bradshaw I, 266 S.W.3d at 491–92. The trial court concluded



      2
      Range Texas Production, L.L.C. (Range) is the successor of Range
Production I, L.P.
      3
       That is, R.J. Sikes, R. Crist Vial, Roger and Kathy Sikes, Greg and Pam
Louvier, Christy Rome, and Dacota Investment Holdings, L.L.P. a/k/a Dacota
Investment Holdings, L.P. Bradshaw II, 2013 WL 530969, at *1.

                                         5
that her NPRI was a “fraction of royalty,” and, in an agreed interlocutory appeal from

the trial court’s order, we affirmed this conclusion in Bradshaw I. Id.

      Upon remand, Bradshaw sought to set aside Steadfast’s transfers of NPRIs to

the Royalty Holders, claiming that the transfers were fraudulent and seeking a

constructive trust. Bradshaw II, 2013 WL 530969, at *2. Steadfast and the Royalty

Holders, among others,4 then moved for summary judgment on whether Steadfast

owed Bradshaw a duty.5 Id. The trial court found that Steadfast did not owe

Bradshaw a duty, and its final summary judgment ordered that Bradshaw take

nothing on her causes of action against all of the defendants, ordered her to pay

costs, and stated, “This judgment finally disposes of all claims and parties and is

final and appealable. All relief not expressly granted is DENIED.” Bradshaw’s

appeal in cause number 02-10-00369-CV followed, and she superseded the

judgment for costs by posting a $413 cash bond.




      4
        The trial court granted Bradshaw’s motion to consolidate the two interpleader
actions brought by Range, which involved all of the Interpleader Appellees here, as
well as Peter G. Bennis, Cleburne Bible Church, and Gary Humphreys. After the
trial court ruled on the Interpleader Appellees’ motion for summary judgment, it
granted their motion for severance from Bennis and the others. The trial court’s
interpleader ruling in that case is now pending in this court in cause number 02-12-
00262-CV.
      5
        Steadfast moved for summary judgment on the basis of duty and estoppel by
deed. Bradshaw II, 2013 WL 530969, at *3. The Royalty Holders relied on
Steadfast’s motion and also moved for summary judgment on Bradshaw’s fraudulent
transfer claims, opposing the imposition of a constructive trust on the proceeds of
their royalty interests. Id. at *1, 23.

                                          6
      While Bradshaw’s appeal was pending in cause number 02-10-00369-CV, the

interpleader events at issue described below took place, ultimately resolved by the

trial court with a summary judgment for the Interpleader Appellees and distribution of

the interpleaded proceeds to them. On February 14, 2013, we reversed in part the

trial court’s summary judgment in cause number 02-10-00369-CV, after concluding

that Steadfast owed Bradshaw a duty, and we remanded the case to the trial court

for further proceedings. Id. at *20, 26.

B. Interpleader Proceedings

      Range filed its original petition in interpleader after the Interpleader Appellees

demanded that it distribute their royalty proceeds to them after the trial court’s

summary judgment in the underlying case. The Interpleader Appellees then filed a

cross claim, arguing that they were the rightful owners of the funds based on the

fractional royalty interests that Steadfast had conveyed to them and based on the

trial court’s summary judgment denying Bradshaw’s constructive trust and fraudulent

transfer claims against them.       They asked the trial court to grant Range’s

interpleader request, to enter judgment declaring their entitlement to the funds, and

to award those funds and any future payments attributable to their royalty interests

to them.

      Bradshaw filed a denial to the Interpleader Appellees’ cross claim, raising the

affirmative defenses of res judicata, collateral estoppel, and issue preclusion, as well

as complaining that the trial court lacked jurisdiction. She filed a motion to dismiss

for want of jurisdiction and alternatively sought to have the interpleader action

                                           7
abated during the pendency of her appeal in cause number 02-10-00369-CV. She

did not file a specific cross claim asserting that she was entitled to the funds at

issue.6

      The trial court signed the order authorizing interpleader,7 and the Interpleader

Appellees filed a motion for summary judgment to “vindicate[ ] their ownership of the

interplead funds and determin[e] that any adverse claim by Betty Lou Bradshaw is

barred by [the] res judicata, collateral estoppel and claim preclusion effect of the

take[-]nothing judgment.” Bradshaw responded to their summary judgment motion

but did not file her own separate motion for summary judgment.

      In the March 16, 2011 order granting summary judgment for the Interpleader

Appellees, the trial court ordered the release of over $3 million in royalty proceeds

and provided for the distribution of any future royalty proceeds to the Interpleader

Appellees. The trial court refused to allow Bradshaw to supersede that judgment.8

                                 III. Interpleader



      6
       In her reply to the Interpleader Appellees’ response to her motion to dismiss
for want of jurisdiction, Bradshaw stated that her action in the previous case was
“aimed at the damages from the breach of fiduciary duty [by Steadfast] as embodied
in the suspended payments rather than seeking royalty that will never be
Bradshaw’s because it is Steadfast Financial’s one-half (1/2).”
      7
        The trial court also signed orders denying Bradshaw’s motion to dismiss for
lack of jurisdiction and her motion to abate.
      8
         The Texas Supreme Court denied Bradshaw’s June 22, 2011 petition for writ
of mandamus in this case on July 15, 2011. See In re Bradshaw, No. 11-0468,
available at http://www.supreme.courts.state.tx.us/historical/2011/jul/071511.htm
(last visited Mar. 6, 2013).
                                         8
      Bradshaw argues that the trial court erred by denying her motion to dismiss

the interpleader action for lack of jurisdiction, as well as by dismissing her motion to

abate and by adjudicating the Interpleader Appellees’ claimed entitlement to the

disputed royalty proceeds. The Interpleader Appellees respond that Bradshaw lacks

standing for this appeal because she failed to assert her own claim to the funds

interpleaded into the trial court’s registry and that their claim is not barred by res

judicata.

A. Jurisdiction

      1. Standing

      We will address the Interpleader Appellees’ allegation with regard to

Bradshaw’s standing for this appeal first. See Town of Flower Mound v. Rembert

Enters., Inc., 369 S.W.3d 465, 470 (Tex. App.—Fort Worth 2012, pet. denied) (op.

on reh’g) (stating that we review questions of subject matter jurisdiction de novo);

see also Brown v. Todd, 53 S.W.3d 297, 305 n.3 (Tex. 2001) (noting that “standing

is a component of subject matter jurisdiction”).

      While the Interpleader Appellees are correct in their assertion that Bradshaw

did not file a specific document entitled “Cross claim,” the substance of Bradshaw’s

various filings in this interpleader case—rather than their titles—indicate that she

asserted a claim to the interpleaded funds. See, e.g., 51 Tex. Jur. 3d Motion

Procedure § 3 (2008) (“The character of a motion is determined by its substance,

not from its title, caption, or form. The substance of a motion is determined by its

body and prayer for relief.”) (footnotes omitted). Further, in their response to

                                           9
Bradshaw’s motion to dismiss, the Interpleader Appellees acknowledged that

Bradshaw had laid claim to the funds at issue. See, e.g., Olmstead v. Napoli, 383
S.W.3d 650, 651 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (noting that the

trial court determined that the interpleader defendants’ trial briefs were in substance

cross-motions for traditional summary judgment and treated them as such). And

during the February 3, 2011 hearing on Range’s interpleader petition and

Bradshaw’s motion to dismiss, when counsel for some of the Interpleader Appellees

asked whether Bradshaw was “asserting in open court a claim to the funds that are

sought to be interpled today,” Bradshaw’s counsel replied, “Your Honor, we’ve only

been doing that since 2007, the date that we filed our original petition, and we

continue to do that, and we say that those are Ms. Bradshaw’s funds, not the other

side’s funds.” [Emphasis added.] Therefore, we believe that Bradshaw sufficiently

raised her claim to the interpleaded funds to have standing for this appeal.




                                          10
      2. Counterclaim

      In part of her first issue, Bradshaw asserts that the trial court lacked

jurisdiction to dispose of the merits of the interpleader action because it had

previously denied the Interpleader Appellees’ counterclaim to the disputed royalty

proceeds in the underlying lawsuit. Specifically, she argues that when the trial court

denied “all relief not expressly granted” in the final summary judgment in that case, it

denied the Interpleader Appellees’ counterclaim and that when they did not appeal

this ruling, they could not resurrect this counterclaim as a cross claim in Range’s

interpleader action.

      In support of this argument, Bradshaw relies on In re Daredia, 317 S.W.3d
247 (Tex. 2010) (orig. proceeding). In Daredia, a credit card company sued both

Daredia and Map Wireless, Inc. to recover money due on three credit card accounts.

Id. at 248. Daredia answered, but Map Wireless did not, and the credit card

company moved for a default judgment against Map Wireless. Id. The credit card

company’s proposed order included the following Mother Hubbard clause, “All relief

not expressly granted herein is denied. This judgment disposes of all parties and all

claims in this cause of action and is therefore FINAL,” and the trial court signed it.

Id. No one appealed from the judgment. Id.

      Fifteen months later, the credit card company moved for a judgment nunc pro

tunc so that it could proceed against Daredia, the trial court granted the motion, and

we denied Daredia’s petition for writ of mandamus, concluding that the default

judgment order was ambiguous and interlocutory because it had failed to address

                                          11
the company’s claims against Daredia, allowing the trial court to retain jurisdiction

over the case. Id. The supreme court disagreed, holding that the default judgment’s

language was clear enough to conclude that it was final, and it granted Daredia’s

petition for writ of mandamus. Id. at 249–50.

      While the language in the final summary judgment order appealed in cause

number 02-10-00369-CV makes clear that the trial court intended its order to be

final, Daredia is inapposite here. First, Range—not the Interpleader Appellees—

filed the interpleader action in the trial court. In its petition, Range asked the court to

determine to whom it had to pay the royalty proceeds it had held in suspense during

the pendency of the underlying case in the trial court, and the trial court had

jurisdiction to consider Range’s request, as Range had no ownership interest in

those proceeds.9 See Tex. Natural Res. Code Ann. § 91.402(b) (West 2011)

(stating that payments may be withheld when there is a dispute concerning title that

would affect distribution of payments); see also Tex. R. Civ. P. 43; Madeksho v.

Abraham, Watkins, Nichols & Friend, 112 S.W.3d 679, 686 (Tex. App.—Houston

[14th Dist.] 2003, pet. denied) (noting that a post-judgment interpleader is a new

filing and stating that the trial court had to have jurisdiction to determine ownership

of funds tendered into its registry because it “cannot simply toss the money back out

the clerk’s window”); Bryant v. United Shortline Inc. Assur. Servs., N.A., 984 S.W.2d
9
        Further, we need not address Bradshaw’s argument in part of her first issue
that the trial court’s judgment here interfered with our jurisdiction over the appeal in
Bradshaw II, as we have already disposed of that appeal.

                                            12
292, 296 (Tex. App.—Fort Worth 1998, no pet.) (noting that the standard of review

of a trial court’s decision to grant a party’s right to interpleader is an abuse of

discretion and that any reasonable doubt about a stakeholder’s right to interpleader

must be resolved in the stakeholder’s favor).

      Further, Bradshaw’s counterclaim argument misinterprets the result of the trial

court’s final, take-nothing judgment when viewed within the case’s context: At the

time that Bradshaw filed her original petition in Bradshaw I, Steadfast had already

assigned to the pertinent Interpleader Appellees—i.e., the Royalty Holders—their

fractional shares of Steadfast’s royalty interest. 266 S.W.3d at 492. The trial court

then subsequently addressed via summary judgment the two grounds in the

counterclaim that affected those interests—defining whether Bradshaw’s NPRI was

a “fraction of royalty” or a “fractional royalty,” and defining Steadfast’s duty to

Bradshaw as holder of the executive right. Id. at 492, 497–98. It also incorporated

into the final summary judgment its earlier granting of the motions for summary

judgment brought by the Royalty Holders, who sought summary judgment on

Bradshaw’s fraudulent transfer claims and sought to avoid the imposition of a

constructive trust on the proceeds of the NPRIs they had received from Steadfast.10

See Bradshaw II, 2013 WL 530969, at *3, 20, 26. When the trial court granted the

      10
         In its order granting the Royalty Holders’ second motion for summary
judgment, the trial court expressly stated that Bradshaw should take nothing on her
claims against the Royalty Holders “for imposition of a constructive trust on such
parties’ fractional royalty interests or the proceeds attributable to production arising
from their ownership of a fractional royalty interest in or to the approximately 1,774
acres the subject of this suit.” [Emphasis added.]

                                          13
final take-nothing judgment against Bradshaw, incorporating its previous summary

judgments for the Royalty Holders, it essentially put the parties back into their

original positions at the litigation’s outset, which was all that the final portion of the

counterclaim sought to achieve.11

      And although in the final part of her first issue, Bradshaw contends that when

she superseded the judgment for costs in her appeal of the take-nothing judgment in

cause number 02-10-00369-CV, this should have prevented the trial court from

enforcing its earlier judgment, the Interpleader Appellees are correct by pointing out

that this ignores the nature of the interpleader action here and of the take-nothing

judgment itself in the underlying case.12 See Tex. R. App. P. 24.1(a) (setting out the


      11
        Indeed, in her response to the Royalty Holders’ motions for summary
judgment in the underlying case, Bradshaw acknowledged that she would not have
a fraudulent transfer claim against them if Steadfast had committed no breach of
duty owed to her. See Bradshaw II, 2013 WL 530969, at *24.
      12
         There was nothing, other than the judgment for costs, for Bradshaw to
supersede, as the trial court’s take-nothing judgment against her left her and the
opposing parties in the same position they had been in prior to her lawsuit. See
Tex. R. App. P. 24.2(a) (describing the types of judgment that can be superseded—
other than conservatorship or cases involving a governmental entity—as judgments
for recovery of money, real property, and “other”; all three of these require that there
be a judgment debtor); In re marriage of Richards, 991 S.W.2d 30, 31–32 (Tex.
App.—Amarillo 1998, no pet.) (noting, in divorce appeal, that when a judgment does
not provide for the recovery of money or property in the possession of the other
party, there is nothing for the appellee to execute nor any need of the appellant to
supersede an attempt by the appellee to execute on the decree); see also Robert B.
Gilbreath and Curtis L. Cukjati, Superseding the “Other Judgment,” 12 App. Advoc.
11, 11–13 (1998) (discussing how to handle supersedeas situations in which
judgments for something other than money or property occur; a take-nothing
judgment is not listed in the summary of case law describing “other judgments” that
can be superseded). Here, because costs were the only item awarded in the
otherwise take-nothing judgment, there was no other enforcement item to suspend.
                                           14
methods by which a judgment debtor may supersede a judgment to suspend its

enforcement against her), 24.2(a)(1) (noting that for the recovery of money, such as

costs awarded in the judgment, the amount of the bond, deposit, or security must

equal the sum of the award); cf. Tex. Civ. Prac. & Rem. Code Ann. § 31.002 (West

2008) (providing that a judgment creditor is entitled to aid from a court of appropriate

jurisdiction through injunction or other means in order to reach property to obtain

satisfaction of judgment), § 63.001(3) (West 2008) (stating that a writ of garnishment

is available if the plaintiff has a valid, subsisting judgment, among other

requirements); Madesksho, 112 S.W.3d at 701 n.16 (citing other means by which

judgment creditors may reach a debtor’s assets). We overrule Bradshaw’s first

issue.

B. Summary Judgment

         In her second issue, Bradshaw states that even if the trial court had the

jurisdiction to adjudicate the interpleader action’s merits, it nonetheless erred by

granting summary judgment for the Interpleader Appellees and ordering the

distribution of the interpleaded royalty proceeds to them when their claim to the

disputed royalty proceeds was barred by res judicata and they did not establish their

entitlement to summary judgment as a matter of law. Because Bradshaw premises

her res judicata argument on the same counterclaim argument that we have already

addressed above, we overrule this portion of her second issue.

In other words, “Nothing comes from nothing. Nothing ever could.” Richard Rogers
and Oscar Hammerstein II, Something Good, on The Sound of Music (1959).

                                          15
      Bradshaw also argues that none of the grounds presented by the Interpleader

Appellees can support the trial court’s judgment.

      In their motion for summary judgment, the Interpleader Appellees argued that

the final summary judgment in the underlying case conclusively established as a

matter of law that they were entitled to the respective funds being held in the trial

court’s registry, as well as future funds payable as royalties attributable to their

respective fractional NPRIs, and that any adverse claims by Bradshaw were barred

by the summary judgment in the underlying case. To their motion, they attached

copies of the royalty deeds pertaining to the respective NPRIs, as well as copies of

the documents filed in the underlying case: Bradshaw’s second amended petition,

the various motions for summary judgment, the trial court’s interim summary

judgment orders and final judgment, and Bradshaw’s second amended and restated

lis pendens filed after she appealed the final summary judgment.

      “[A] judgment is final for the purposes of issue and claim preclusion ‘despite

the taking of an appeal unless what is called an appeal actually consists of a trial de

novo.’” Scurlock Oil Co. v. Smithwick, 724 S.W.2d 1, 6 (Tex. 1986) (op. on reh’g);

see also Street v. Honorable Second Court of Appeals, 756 S.W.2d 299, 301 (Tex.

1988) (orig. proceeding) (stating that a judgment that is not superseded can be

executed upon regardless of its appellate status);13 Am. Gen. Fire & Cas. Co. v.


      13
        As discussed above, other than the judgment for costs in the underlying suit,
which Bradshaw superseded, there was nothing for her to supersede from the take-
nothing judgment.

                                          16
Schattman, 761 S.W.2d 582, 587 (Tex. App.—Fort Worth 1988, no writ) (noting that

in Scurlock, the supreme court held that judicial policy required that judgments

become final for res judicata, collateral estoppel, and issue preclusion purposes

once the trial court loses plenary power, regardless of whether the judgment is

appealed).    In Hearn, on facts that are very similar to the instant case, the

Fourteenth Court of Appeals relied on Scurlock to conclude that the trial court did

not err by applying collateral estoppel to an interpleader action while the underlying

suit was still pending on appeal. See Hearn v. Cox & Perkins Exploration, Inc., No.

14-98-01275, 2000 WL 977372, at *4–5 (Tex. App.—Houston [14th Dist.] 2000, no

pet.) (not designated for publication).14 Based on the record before us, we reach the

same conclusion, hold that summary judgment for the Interpleader Appellees was

appropriate, and overrule the remainder of Bradshaw’s second issue.15

      14
        In Hearn, Cox & Perkins filed an interpleader action to determine the
appropriate payee of oil and gas proceeds derived from land under title disputes.
2000 WL 977372, at *1. The interpleader court awarded summary judgment against
Hearn and Lara Energy, and on appeal—among other things—the appellants
complained that the trial court erred by applying collateral estoppel to the question of
who was entitled to the interpleaded funds while the underlying suit was still on
appeal. Id. The court also concluded that when the interpleader appellants had not
been ordered to transfer money or property to anyone, had not been enjoined either
temporarily or permanently, and had not been ordered to take any action by the
interpleader court, and their claims to the interpleaded proceeds were no greater
than their claims in the underlying lawsuit, they were not judgment debtors and
therefore had no absolute right to suspend the judgment. Id. at *5.
      15
         In her third issue, Bradshaw asserts that we should not only reverse the trial
court’s judgment here but also order the Interpleader Appellees to return all of the
disputed royalty proceeds. However, based on our disposition of Bradshaw’s first
two issues in this case, we need not reach her third issue. See Tex. R. App. P.
47.1.

                                          17
                               IV. Conclusion

     Having overruled Bradshaw’s dispositive issues, we affirm the trial court’s

judgment.



                                                BOB MCCOY
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.

DELIVERED: March 14, 2013




                                      18